Case 1:18-cr-00184-RJD-PK Document 115 Filed 03/04/21 Page 1 of 1 PageID #: 425




                                 Green & Willstatter
                                     Attorneys at Law
                                 200 Mamaroneck Avenue
                                         Suite 605
                               White Plains, New York 10601
                                           _______
Theodore S. Green                     (914) 948-5656
Richard D. Willstatter              FAX (914) 948-8730           e-mail: willstatter@msn.com




                                                 March 4, 2021



Hon. Raymond J. Dearie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                   Re: United States v. Tae Hung Kang
                                         18 CR 184 (RJD)
Dear Judge Dearie:

       In view of the parties’ intent to settle this case, I am informed the government is
moving to exclude time from March 5, 2021 through April 16, 2021. The defendant
hereby consents to this exclusion of time in the interests of justice so as to enable the
disposition of this case.

                                                 Respectfully,

                                                 /s/ Richard Willstatter
                                                 RICHARD D. WILLSTATTER
cc:    Julia Nestor
       Mathew Miller
       Assistant United States Attorneys

       Robert Caliendo, Esq.
